—Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered March 16, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.The court’s charge with respect to identification testimony was legally correct and balanced and directly tracked the language of the Criminal Jury Instructions (1 CJI[NY] 10.20, part B). The prosecutor’s comments on summation were a fair response to defense counsel’s summation and within the permissible bounds of rhetorical comment (People v Galloway, 54 NY2d 396). Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.